Citation Nr: 1112074	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  05-18 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a neck injury. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 RO decision, which denied a claim for service connection for residuals of a neck injury.

In March 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Winston-Salem, North Carolina RO.  A transcript of that proceeding has been associated with the claims folder.

This issue was remanded by the Board for further development in April 2009.  

The Board notes that the Veteran was denied service connection for a claim for removal of a calcified cyst of the cervical spine in a November 1971 rating decision.  However, it appears that this decision addressed the possible service connection of a post-operative keloidal scar, as opposed to a resulting disability such as degenerative disc disease of the cervical spine.  As such, the Board concludes the Veteran's current claim for residuals of a neck injury is separate from his 1971 claim for removal of a calcified cyst of the cervical spine or a keloidal scar, and will thus be reviewed as an original claim for entitlement to service connection, as opposed to an application to reopen a previously denied claim for service connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Board also notes in passing that the Veteran was ultimately granted service connection for a scar of the posterior neck in a November 2006 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Veteran is seeking entitlement to service connection for residuals of a neck injury.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Specifically, the Veteran has asserted that he injured his neck when he fell on a capsule while on midnight watch during a storm in the summer of 1970.  See Veteran's statement, April 2004.  He further asserted that he was treated for a cyst on his neck in 1970 but continued to have problems after this treatment.  See hearing transcript, March 2009.

A review of the Veteran's service treatment records shows no evidence of a neck injury or trauma to the neck.  The Board notes that the Veteran reported in a February 1969 service treatment record that he fell the day before.  He complained of pain in his sternum only.  Service treatment records reflect that, in March 1969, the Veteran sought medical consultation for a mass in his neck.  At this time, the Veteran stated that he had had this mass for approximately 2 to 3 years.  The Veteran was examined with regards to this mass again in May 1969.  In April 1970, the Veteran had this mass removed.  In July and August 1970 service treatment records, the Veteran complained of stiffness and pain in his neck. 

The Board notes that the Veteran underwent a VA examination in December 2004, at which he was diagnosed with a calcific cyst of the posterior neck, existing prior service, excised in service with residuals.  The examiner went on to state that it is as likely as not that the Veteran's current neck pain had it origin from his existing prior to service calcific cyst, excision while in the military.  X-rays obtained at that time revealed degenerative changes in the cervical spine.

The Board notes that the RO obtained an addendum to this examination report in March 2005.  In this addendum, the examiner noted that the Veteran reported much pain in the neck after his surgery that never really went away.  The examiner also noted that the Veteran had a current diagnosis of degenerative disc disease of the cervical spine.  The examiner opined that the Veteran's degenerative disc disease of the cervical spine has no real relationship to his in-service excision of calcific cyst.  He further stated that the Veteran's current neck pain is a result of his in-service excision of calcified cyst and degenerative disc disease that he has developed over the years.  However, he concluded that it would be mere speculation on his part to estimate the percentage of pain attributed to the in-service excision of the calcific cyst and after service development of degenerative disc disease.

In the April 2009 remand, the Board found the March 2005 VA opinion to be inadequate in that the VA examiner found that the degenerative disc disease had no relationship to the cyst removal, but provided no explanation or rationale for that opinion.  This is a particular concern in this instance given the VA examiner's previous clinical findings that clearly attributed the Veteran's current neck pain to the cyst removal in service.  In addition, the VA examiner did not consider the Veteran's report of having injured his neck when he fell on a capsule in service.  This injury was described by the Veteran during his personal hearing, and while receiving treatment at VA in April 2007.  As such, the Board remanded this issue in order to obtain a new VA examination and opinion.

The Veteran underwent a new VA examination in May 2009.  At this examination, the Veteran reported that he hurt his neck when he slipped on a capsule and hit his neck on this object in 1969 while on active duty with the Navy.  He reported that he did not seek medical attention until 1970 because of the large cyst on his neck.  In reviewing the medical records, the examiner noted that a May 1970 medical record indicated that this mass on the back of his neck was noted in 1968 but not prior to that, as far as he knows.  In April 1970, excision of this mass was performed.  The Veteran was diagnosed with a calcified epidermoid cyst of his neck.  Postoperatively, he was noted as doing well.  The Veteran reported that he has had pain in his neck since that fall previously described in 1969.  He reported that the pain is constant and radiates to his shoulders.  Upon examination, the Veteran was diagnosed with cervical spine degenerative joint disease and excision of calcified cyst in the patient's neck in 1970.  The examiner concluded by noting that, in reviewing the record and in speaking with the Veteran, the Veteran did not seek medical attention after the incident previously described in 1969.  The Veteran reported that has had neck pain since then.  The examiner noted that he has had this removal of the calcified epidermoid cyst with the extensive scarring in his posterior neck.  The examiner noted that there was no mention of degenerative disc disease in the Veteran's 1970 x-rays.  He noted that, given the Veteran's history of the epidermoid cyst removal, it is difficult to determine what the cause of his pain is now.  The Veteran does have degenerative disc disease, as noted on radiographic examinations.  However, the examiner noted, in determining what percentage of his pain is due to the disc disease versus the residuals of the epidermoid cyst removal, one could not tell without resorting to mere speculation.

In a June 2009 addendum, the examiner who conducted the May 2009 examination noted that he reviewed the claims file prior to the examination.

Upon review of the evidence of record, the Board finds that this issue must regrettably be remanded once again.  The Board acknowledges that the examiner indicated in the May 2009 VA examination report that, in determining what percentage of the Veteran's pain is due to the disc disease versus the residuals of the epidermoid cyst removal, one could not tell without resorting to mere speculation.  However, the question at hand is not what percentage of pain can be attributed to disc disease versus residuals of the epidermoid cyst removal, but whether the Veteran has degenerative disc disease as a result of his active duty service or has a diagnosed neck disability of any kind as a result of his active duty service.  

The Board notes that this May 2009 opinion appears to reflect that the Veteran suffers some level of pain due to residuals of an epidermoid cyst removal in service.  However, a symptom alone, such as pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  As such, the Board cannot grant service connection separately for pain alone associated with residuals of the epidermoid cyst removal.  

In conclusion, as the May 2009 VA opinion failed to address whether the Veteran has a diagnosed disability, to include degenerative disc disease, as a result of his active duty service, the Board finds that this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a diagnosed neck disability, to include degenerative disc disease, that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

Additionally, the RO should take this opportunity to obtain any recent, pertinent VA and private treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all recent VA treatment records relating to the issue on appeal that have not yet been associated with the claims file. 

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to his claimed residuals of a neck injury that have not yet been associated with his claims file.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

3. After any outstanding records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed residuals of a neck injury.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed residuals of a neck injury.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a neck or cervical spine disability, to include degenerative disc disease of the cervical spine.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's neck or cervical spine disability, to include degenerative disc disease of the cervical spine, was incurred in or aggravated by a disease or injury in service, to specifically include the fall on a capsule in service and/or the excision of the Veteran's cyst.  The Board advises the examiner that the Veteran has already been granted service connection for a scar on the posterior neck, and this issue is not currently before the Board.
      
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


